Citation Nr: 1748903	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left thumb disorder.

2.  Entitlement to a compensable disability rating for hemorrhoids with anal fissure to include the propriety of the December 15, 2014 rating decision reducing the Veteran's disability rating for hemorrhoids with anal fissure from 20 percent to noncompensably disabling effective December 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Loa Angeles, California. 

Specifically, the September 2009 rating decision, in part, denied service connection for a left thumb disorder.  The December 2014 rating decision, in part, decreased the Veteran's disability rating for hemorrhoids with anal fissure from 20 percent to noncompensably disabling effective December 9, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a higher disability rating for hemorrhoids with anal fissure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records show that the Veteran injured his left thumb in service, there is competent medical evidence of a current diagnosis of left thumb tendonitis, and the Veteran has provided competent evidence of a continuity of symptomatology of left thumb symptoms since his military service.

2.  The December 2014 rating decision in which the RO reduced the rating for hemorrhoids with anal fissure, from 20 percent to noncompensably disabling as well as the August 2015 statement of the case (SOC) both reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left thumb disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  As the RO's reduction of the rating for service-connected hemorrhoids with anal fissure, from 20 percent to noncompensably disabling, effective December 9, 2014, was not in accordance with law, the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The Veteran contends that he has a left thumb disorder as a result of an in-service softball injury.  Service treatment records confirm that the Veteran injured his left thumb playing softball in August 1990.  It was noted that the joint was hyper extended and looked to be dislocated.  There was decreased range of motion at the DIP (distal interphalangeal) joint.  The assessment was history of DIP dislocation and sprain.  Service treatment records also note several other injuries of the left hand.  Specifically, the Veteran sustained a laceration to the left second digit in December 1985, injured his left middle finger during a softball game in July 1988, and sustained a left thumb laceration in November 1998.  Notably, the Veteran is already service connected for a left index finger strain, rated as noncompensably disabling.  Significantly, the Veteran's October 1981 enlistment examination shows that the Veteran had residuals of a laceration of the left thumb prior to his enlistment. 

The Veteran filed a claim for service connection for a left thumb disorder in June 2009, approximately 14 months after his discharge from military service.  By rating decision dated in September 2009, the RO denied service connection for a left thumb disorder on the basis that the Veteran had a left thumb disorder prior to service and that there was no objective evidence that this disorder worsened during the Veteran's military service.  In his September 2009 notice of disagreement, the Veteran wrote that the September 2009 rating decision assumed that the Veteran was seeking compensation for a skin disability as it focused on the Veteran's pre-service laceration of the left thumb but that the Veteran was actually seeking compensation for an orthopedic disability of the left thumb.

In connection with his claim, he was afforded a VA hand/fingers examination in June 2013.   At that time, the examiner reviewed the claims file and diagnosed the Veteran with mild chronic tendonitis of the left thumb.  The examiner then opined that the Veteran's left thumb disability was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  As rationale for this opinion, the examiner wrote that there was no objective medical evidence in the Veteran's service treatment records suggesting that the Veteran's left thumb disorder was aggravated during his military service.  

Given the above, the Board finds that service connection for a left thumb disorder is warranted.  Significantly, service treatment records show several injuries to the left hand, particularly the left thumb, and post-service treatment records show a left thumb disability.  The Veteran has also provided competent and convincing allegations of continuity of symptomatology with regard to the left thumb.  While the June 2013 VA examiner opined that the Veteran's current left thumb disability is not related to his military service, this opinion was based on an inaccurate factual premise as the June 2013 VA examiner suggested that there were no findings in the Veteran's service treatment records regarding the left thumb which is, obviously, incorrect.  Furthermore, to the extent the June 2013 VA examiner found that a pre-existing left finger disability was not aggravated during his military service, the Board notes that such opinion concerns a skin disability and not the orthopedic disability currently claimed by the Veteran.  The available evidence provides a plausible basis to conclude that the Veteran's current left thumb disorder is related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a left thumb disorder.  38 U.S.C.A. § 5107(b).  

II. Reduction Analysis

Historically, the RO originally granted service connection for hemorrhoids with anal fissures in a May 2009 rating decision and assigned an initial 20 percent disability rating, with an effective date of May 1, 2008 (the day following the Veteran's discharge from military service).  Following VA examination on December 9, 2014, the RO, inter alia, reduced the 20 percent rating for the Veteran's hemorrhoids with anal fissures, effective December 9, 2014.

Initially, the Board notes that, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his or her right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  However, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the RO neither afforded the Veteran notice of a proposed reduction, nor the opportunity to supply evidence or request a hearing.  However, the Veteran's combined rating evaluation for all service-connected disabilities actually increased after the reduction took effect (from 60 percent effective May 1, 2008 to 80 percent effective December 9, 2014).  As such, the RO was not required to satisfy the procedural requirements of 38 C.F.R. § 3.105(e) (to include notifying the Veteran of the proposed reduction), and such requirements need not be discussed further.

Turning next to the question of the propriety of the reduction, the Board notes that 
Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in a December 2014 rating decision, reduced the rating for the Veteran's hemorrhoids with anal fissure from 20 percent to nomcompensable, effective December 9, 2014.  The 20 percent rating had been assigned in the RO's May 2009 rating decision, effective May 1, 2018.  Thus, the 20 percent rating was in effect for more than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) apply in this case.  

As set forth in 38 C.F.R. § 3.344 (a) and (b), in certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections.  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  In addition, the provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

In this case, the Board finds that the RO did not apply the regulation regarding stability of ratings-38 C.F.R. § 3.344 (a).  The 20 percent rating assigned for the Veteran's hemorrhoids with anal fissure had been in effect since May 1, 2008; at least 5 years when it was reduced, effective December 9, 2014.  In the instant case, 
neither the rating decision effectuating the reduction in December 2014 nor the August 2015 SOC demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  In fact, 38 C.F.R. § 3.344 is not even cited in the December 2014 rating decision and while it was cited in the August 2015 SOC, there was no discussion of medical evidence other than the December 2014 VA examination report, to include VA treatment records dated through September 2013.

In short, the reduction of the disability rating for hemorrhoids with anal fissures to noncompensably disabling is void because the provisions of 38 C.F.R. § 3.344 were not considered.  The decision to reduce was not in accordance with law, in part because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 20 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  Accordingly, the action to reduce the rating is void, and the 20 percent evaluation for hemorrhoids with anal fissures is restored as though the reduction had not occurred. See 38 C.F.R. § 3.344 (a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.


ORDER

Service connection for a left thumb disorder is granted.

As the reduction of the 20 percent rating for hemorrhoids with anal fissures is found to be void ab initio, the claim for restoration of the 20 percent rating, from December 9, 2014, is granted.



REMAND

With regard to the increased rating issue, during the most recent VA examination in December 2014, it was noted that the Veteran had mild or moderate hemorrhoids and there was no persistent bleeding/secondary anemia and no fissures.  In his January 2015 notice of disagreement, the Veteran wrote that he was never diagnosed with hemorrhoids and that his disability is more appropriately characterized as "chronic and recurrent anal fissures."  The Veteran wrote that his condition causes discomfort, to include itching, bleeding, and burning with a frequency of three to four days every two weeks on average.  Significantly, the Veteran's disability is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 which warrants a 20 percent rating for "persistent bleeding and with secondary anemia, or with fissures."  Given the Veteran's allegations of fissures and persistent bleeding, another VA examination is warranted on remand.

Also, a review of the record shows that the most recent VA treatment records are dated in September 2013.  Given the need to remand for a new examination, any outstanding VA medical records dated after September 2013 should be obtained for consideration in the Veteran's appeal.  
	
Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed hemorrhoid/anal fissure disorder.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his hemorrhoid/anal fissure disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from September 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  

2. After completing the above, schedule the Veteran for a VA examination to evaluate the current nature and severity of the hemorrhoid/anal fissure disorder.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically comment on the Veteran's January 2015 notice of disagreement that he was never diagnosed with hemorrhoids; that his disability is more appropriately characterized as "chronic and recurrent anal fissures"; and that his condition causes discomfort, to include itching, bleeding, and burning with a frequency of three to four days every two weeks on average.  Thereafter, the examiner should opine as to whether the Veteran's disability has resulted in persistent bleeding with secondary anemia, or with fissures at any point during the appeal period.

3. After accomplishing any other additional development considered necessary, the RO should review the evidence of record and re-adjudicate the claim.  Specifically, the RO should consider whether it would be beneficial to the Veteran to recharacterize his currently service-connected hemorrhoids with anal fissures as chronic and recurrent anal fissures.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


